The tort complained of was an insulting proposition made by the conductor of defendant's train upon which the female plaintiff was a passenger.
The conductor, examined as a witness for defendant, testified that the proposition was induced by an immodest remark made to him by his passenger.
The defendant was allowed to prove by this witness, over plaintiff's objection, that before suit brought he offered to the husband to give $20 to say no more about it, and that Strother said he would see me in the morning, but did not come.
Plaintiff excepted, and, from a verdict and judgment for $50,     (198) appealed.
This action was brought by the wife for a tort, an insulting proposition made to her by the conductor of the defendant corporation, while a passenger on its train. The sufficiency of the cause of action is not controverted, for the defendant does not appeal, and besides it is amply sustained by Daniel v. R. R., 117 N.C. 592, especially authorities cited at page 608, and Williams v. Gill, 122 N.C. 967.
The plaintiff appeals for errors alleged as to the second issue, thequantum of damages. The first exception is that the court admitted evidence, over the plaintiff's objection, of admissions or quasi admissions from the silence of the husband. The husband was not required to be made a party by The Code, sec. 178. Schuler v. Millsaps, 71 N.C. 297. He has no interest or share in the recovery (Const., Art. X, sec. 6) and is only a formal party, and his prior admissions are not thereby made competent against the real party in interest. 2 Taylor Evidence, secs. 741, 742; 1 Greenleaf Evidence, 173. It is true that the husband when joined as a necessary party is pro hac vice agent of his wife, and she is bound by the acts of counsel selected by him, in the absence of collusion (Vick v. Pope,81 N.C. 22), and therefore his admissions after action brought would be evidence against her, but this is on the ground of agency and not of his being a party to the record, and hence *Page 160 
(199) his admissions made, as in this case, before action brought, being before the agency began, are not admissible. Towles v. Fisher,77 N.C. 437.
There are many cases holding that the admission of irrelevant or even "incompetent evidence of slight importance is not ground for new trial unless it appear that the appellant has suffered prejudice by its admission." Glover v. Flowers, 101 N.C. 134; Patterson v. Wilson, ibid., 594; S. v. Shoemaker, ibid., 690. But here, the evidence erroneously admitted was prejudicial, being an offer of the conductor to pay $20 and the failure of the husband to promptly and indignantly reject it. All this was before suit brought, when in no sense was the husband (in the absence of evidence to that effect) the agent of the wife, and the inference sought to be drawn is his quasi admission that it was not grossly inadequate. This evidence was not made competent by the husband's being afterwards made a formal party to the action.
The other exception that the judge erred in instructing the jury that if the woman opened the way by an immodest or improper remark to the conductor, it might be considered in fixing the damages, cannot be sustained. Such conduct on her part, if proved, did not justify the conduct of the conductor, but certainly she is not entitled to the same award of punitive damages as one who gave no license by imprudence in speech or conduct.
The only appeal being by the plaintiff upon exceptions applying to the verdict upon the second issue, the defendant not having appealed, this is clearly a case where the new trial should be confined to that issue. Mining Co. v. Smelting Co., 122 N.C. 542; Rittenhouse v. R. R.,  120 N.C. 544; Nathan v. R. R., 118 N.C. 1066; Pickett v. (200) R. R., 117 N.C. 616; Blackburn v. Ins. Co., 116 N.C. 821;  Tillett v. R. R., 115 N.C. 662; Jones v. Swepson, 94 N.C. 700;Boing v. R. R., 91 N.C. 199; Price v. Deal, 90 N.C. 290; Jones v.Mial, 89 N.C. 89; Lindley v. R. R., 88 N.C. 547; Crawford v. Mfg.Co., ibid., 554; Roberts v. R. R., ibid., 560; Allen v. Baker, 86 N.C. 91;Burton v. R. R., 84 N.C. 192; Meroney v. McIntyre,82 N.C. 103; Holmes v. Godwin, 71 N.C. 306; Key v. Allen, 7 N.C. 523.
Error.
Cited: Benton v. Collins, 125 N.C. 90; Cook v. R. R., 128 N.C. 336;Lovick v. R. R., 129 N.C. 436; Palmer v. R. R., 131 N.C. 251; Harvey v.Johnson, 133 N.C. 364; Smith v. Bruton, 137 N.C. 89; Hutchinson v. R.R., 140 N.C. 126; Stewart v. Lumber Co., 146 N.C. 66. *Page 161